Exhibit 10.1

 

THIS WARRANT AND THE SECURITIES TO BE ISSUED UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) AND THIS WARRANT MAY NOT BE EXERCISED BY OR ON BEHALF OF ANY
U.S. PERSON UNLESS REGISTERED UNDER THE SECURITIES ACT, OR UNDER ANY STATE
SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. THESE
SECURITIES HAVE BEEN ISSUED OFFSHORE IN ACCORDANCE WITH REGULATION S, AS
PROMULGATED UNDER THE SECURITIES ACT. THESE SECURITIES (OR ANY BENEFICIAL
INTEREST THEREIN) MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SHARES UNDER
THE SECURITIES ACT, OR IN ACCORDANCE WITH REGULATION S OR OTHER EXEMPTIVE
PROVISION UNDER THE SECURITIES ACT. HEDGING ACTIVITIES IN CONNECTION WITH THE
COMPANY’S SECURITIES ARE PROHIBITED EXCEPT IN ACCORDANCE WITH THE SECURITIES
ACT.

 

Warrant No. CS-3

Number of Shares: 1,000,000

 

Date of Issuance: May 24, 2006

 

(Amended as of August 9, 2006, and Amended and Restated as of April 1, 2011)

 

OSIRIS THERAPEUTICS, INC.

 

Common Stock Purchase Warrant

 

1.        Exercise.

 

(a)   This Warrant certifies that Peter Friedli is the registered holder of
Warrants to purchase initially, at any time after the date hereof until
expiration of this Warrant at 5:30 p.m. New York time on May 24, 2013
(“Expiration Date”), up to 1,000,000 fully paid and non-assessable shares of
common stock, $.001 par value (“Common Stock”), of OSIRIS THERAPEUTICS, INC., a
Maryland corporation (the “Company”), at the price of $11.00 USD per share,
subject to adjustment in certain events described herein, upon surrender of this
Warrant, completion of Exhibit A attached to this Warrant, and payment of the
Exercise Price at an office or agency of the Company, but all subject further to
the conditions and limitations set forth herein, including the prohibition on
exercise of this Warrant after 5:30 p.m. New York time on May 24, 2011 unless
and until the Stockholder Approval is obtained, as described in Section 14
hereof, prior to September 1, 2011. Payment of the Exercise Price shall be made
by certified or official bank check in New York Clearing House funds payable to
the order of the company, or through the provisions of the “Right to Convert”
and “Method of Exercise” as defined herein.

 

No Warrant may be exercised after 5:30 p.m., New York time, on the Expiration
Date which is hereby defined as May 24, 2013(nor may this Warrant be exercised
at any time after 5:30 p.m. New York time on May 24, 2011 unless and until the
Stockholder Approval is obtained, as described in Section 14 hereof), at which
time the Warrant evidenced hereby, unless exercised prior thereto (or unless
earlier terminated in accordance with Section 14 below), shall thereafter be
void. The shares of Common Stock issuable upon exercise of the Warrant are
referred to herein as “Warrant Stock.”

 

(b)     Delivery to Holder.     Upon the exercise for less than all of the
Warrant Stock evidenced by this Warrant the Company shall forthwith issue to the
holder hereof a new Warrant certificate representing such number unexercised
shares of Warrant Stock.

 

(c)     Right to Convert Warrant into Stock: Non-Cash Net Exercise.     In
addition to and without limiting the rights of the Holder under the terms of
this Warrant, the Holder shall have the right to convert this Warrant or any
portion thereof, (the “Net Exercise Right”) into shares of Common Stock as
provided in this Section 1 at any time or from time to time during the term of
this Warrant. Upon exercise of the Net Exercise Right with respect to a
particular number of shares of Common Stock subject to this Warrant (the
“Converted Warrant Shares”), the Company shall deliver to the Holder (without
payment by the Holder of any exercise price or any cash or other consideration)
(X) that number of fully paid and nonassessable shares of Common Stock equal to
the (Y) Converted Warrant Shares multiplied by the quotient obtained by dividing
the result of (B) the fair market value of one share of Common Stock less (A)
the Warrant Price per share by (B) the fair market value of one share of Common
Stock all on the Conversion Date (as herein defined).

 

--------------------------------------------------------------------------------


 

Expressed as a formula such conversion shall be computed as follows:

 

X =

(B – A)

     Y

 

B

 

 

 

 

Where:

X = The number of shares of Common Stock that may be issued to holder.

 

 

 

Y = The number of shares of Common Stock being surrendered pursuant to this Net
Exercise Right (i.e., the Converted Warrant Shares).

 

 

 

A = The Warrant Price per share.

 

 

 

B = The fair market value of one share of Common Stock (or if no shares of
Common Stock are then outstanding, then Common Stock).

 

No fractional shares shall be issuable upon exercise of the Net Exercise Right,
and, if the number of Converted Warrant Shares to be issued determined n
accordance with the foregoing formula is other than a whole number, the Company
shall pay to the Holder an amount in cash equal to the fair market value of the
resulting fractional share on the Conversion Date. For purposes of this Section
1, shares issued pursuant to the Net Exercise Right shall be treated as if they
were issued upon the exercise of this warrant.

 

(d)     Method of Exercise.     The Net Exercise Right may be exercised by the
Holder by the surrender of this Warrant at the principal office of the Company
together with the Exercise Notice duly completed and executed, specifying that
the Holder thereby intends to exercise the New Exercise Right and indicating the
number of shares subject to this Warrant which are being surrendered (referred
to in Section 1(c) hereof as the Converted Warrant Shares) in exercise of the
Net Exercise Right. Such conversion shall be effective upon receipt by the
Company of this Warrant together with the aforesaid written statement, or on
such later date as is specified therein (the “Conversion Date”).

 

2.        Adjustments.

 

(a)     Stock Splits and Dividends.     If outstanding shares of the Company’s
Common Stock shall be subdivided into a greater number of shares or a dividend
in Common Stock shall be paid in respect of Common Stock, the Exercise Price in
effect immediately prior to such subdivision or at the record date of such
dividend shall simultaneously with the effectiveness of such subdivision or
immediately after the record date of such dividend be proportionately reduced.
If outstanding shares of Common Stock shall be combined into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination
shall, simultaneously with the effectiveness of such combination, be
proportionately increased. When any adjustment is required to be made in the
Exercise Price, the number of shares of Warrant Stock purchasable upon the
exercise of this Warrant shall be changed to the number determined by dividing
(i) an amount equal to the number of shares issuable upon the exercise of this
Warrant immediately prior to such adjustment, multiplied by the Exercise Price
in effect immediately prior to such adjustment, by (ii) the Exercise Price in
effect immediately after such adjustment.

 

(b)     Reclassification, Etc.     In case of any reclassification or change of
the outstanding securities of the Company or of any reorganization of the
Company (or any other corporation the stock or securities of which are at the
time receivable upon the exercise of this Warrant) or any similar corporate
reorganization on or after the date hereof, then and in each such case the
holder of this Warrant, upon the exercise hereof at any time after the
consummation of such reclassification, change, reorganization, merger or
conveyance, shall be entitled to receive, in lieu of the stock or other
securities and property receivable upon the exercise hereof prior to such
consummation, the stock or other securities or property to which such holder
would have been entitled upon such consummation if such holder had exercised
this Warrant immediately prior thereto, all subject to further adjustment as
provided in Section 2(a); and in each such case, the terms of this Section 2
shall be applicable to the shares of stock or other securities properly
receivable upon the exercise of this Warrant after such consummation.

 

(c)     Adjustment Certificate.     When any adjustment is required to be made
in the Warrant Stock or the Exercise Price pursuant to this Section 2, the
Company shall promptly mail to the Holder a certificate setting forth (i) a
brief statement of the facts requiring such adjustment, (ii) the Exercise Price
after such adjustment and (iii) the kind and amount of stock or other securities
or property into which this Warrant shall be exercisable after such adjustment.

 

3.        Transfers.     This Warrant is not assignable or transferable, other
than in accordance with the provisions of this Warrant. Upon receipt by the
company of evidence satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and (in the case of loss, theft or destruction) of
reasonably satisfactory indemnification, and upon surrender and cancellation of
this Warrant, if mutilated, the Company will execute and deliver a new Warrant
of like tenor and date. Any such new Warrant executed and delivered shall
constitute an additional contractual obligation on the part of the Company,
whether or not this Warrant so lost, stolen, destroyed or mutilated shall be at
any time enforceable by anyone.

 

4.        [INTENTIONALLY DELETED]

 

--------------------------------------------------------------------------------


 

5.        Representations and Warranties.

 

(a)   The Holder hereby represents and warrants to the Company, as of the date
hereof, that it is neither a U.S. person (as defined in Rule 902(k) under
Regulation S promulgated under the Securities Act (“ Regulation S “)) nor
acquiring the Warrant for the account or for the benefit of a U.S. person.

 

(b)   The Holder agrees that it may only sell, mortgage, hypothecate or
otherwise transfer the Warrant (including any beneficial interest therein) only
in accordance with the provisions of Regulation S, pursuant to registration
under the Securities Act or pursuant to an available exemption from
registration. In addition, the Holder agrees not to engage in hedging
transactions involving the Warrant unless in compliance with the Securities Act.

 

(c)   The Holder understands that at the time of exercise of this Warrant, the
Holder must certify that such Holder is not a U.S. person and that this Warrant
is not being exercised on behalf of a U.S. person, or the Holder must provide
the Company with a written opinion of counsel to the effect that the Warrant and
the Warrant Stock have been registered under the Securities Act or are exempt
from registration under the Securities Act. The Holder understands that the
Warrant may not be exercised within the United States, and that the Warrant
Stock may not be delivered within the United States upon such exercise, other
than in an offering deemed to meet the definition of an “offshore transaction”
pursuant to Rule 902(h) under the Securities Act, unless registered under the
Securities Act or an exemption from such registration is available.

 

(d)   The Company hereby represents and warrants, as of the date hereof, that
the Company did not employ any directed selling efforts, as such term is defined
within Rule 902(c) of Regulation S, in connection with the sale of the Warrant.

 

6.        No Impairment.     The Company will not, by amendment of its charter
or through reorganization, consolidation, merger, dissolution, sale of assets or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the holder of
this Warrant against impairment. The Company may deem and treat the registered
holder(s) hereof as the absolute owner(s) of this Warrant (notwithstanding any
notation of ownership or other writing hereon made by anyone), for the purpose
of any exercise hereof, and of any distribution to the holder(s) hereof, and for
all other purposes, and the company shall not be affected by any notice to the
contrary.

 

7.        Notices of Certain Transactions.     In case:

 

(a)   the Company shall take a record of the holders of its Common Stock (or
other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right, to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right, or

 

(b)   of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company, any
consolidation or merger of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the surviving entity), or
any transfer of all or substantially all of the assets of the Company, or

 

(c)   of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company,

 

then, and in each such case, the Company will mail or cause to be mailed to the
Holder of this Warrant a notice specifying, as the case may be, (i) the date on
which a record is to be taken for the purpose of such dividend, distribution or
right, and stating the amount and character of such dividend, distribution or
right, or (ii) the effective date on which such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such other stock or securities at the
time deliverable upon such reorganization, reclassification, consolidation,
merger, transfer, dissolution, liquidation or winding-up) are to be determined.
Such notice shall be mailed at least ten (10) days prior to the record date or
effective date for the event specified in such notice.

 

8.        Reservation of Stock.     The Company will at all times reserve and
keep available, solely for the issuance and delivery upon the exercise of this
Warrant, such shares of Warrant Stock and other stock, securities and property,
as from time to time shall be issuable upon the exercise of this Warrant.

 

9.        Notices.     Any notice required or permitted by this Warrant shall be
in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
forty-eight (48) hours after being deposited in the regular mail as certified or
registered mail (airmail if sent internationally) with postage prepaid,
addressed (a) if to the Holder, to the address of the Holder most recently
furnished in writing to the Company and (b) if to the Company, to the address
set forth below or subsequently modified by written notice to the Holder.

 

10.      No Rights as Stockholder.     Until the exercise of this Warrant, the
Holder of this Warrant shall not have or exercise any rights by virtue hereof as
a stockholder of the Company.

 

--------------------------------------------------------------------------------


 

11.      Amendment or Waiver.     Any term of this Warrant may be amended or
waived upon written consent of the Company and the Holder.

 

12.      Governing Law.     This Warrant shall be governed, construed and
interpreted in accordance with the laws of the State of Maryland, without giving
effect to principles of conflicts of law.

 

13.      Amendment and Restatement.     This Common Stock Purchase Warrant
amends and restates in its entirety Warrant No. CS 3 bearing a Date of Issuance
of May 26, 2006, as amended August 9, 2006, originally issued to the Holder by
the Osiris Therapeutics, Inc., a Delaware corporation and predecessor to the
Company, and by their respective signatures below, the Company and Holder do
hereby agree to such amendment and restatement, and that this instrument shall
evidence the entire agreement of the parties as to the subject matter hereof
superseding all prior instruments identified as Warrant No CS-3 or otherwise
preceding this instrument.

 

14.      Extension of the Expiration Date.     The Company and Holder
acknowledge that the amendment and restatement of this Warrant effected, among
other changes to the applicable terms of this Warrant, an extension of the
Expiration Date of this Warrant from 5:30 p.m. on May 24, 2011 to 5:30 p.m. on
May 24, 2015. Notwithstanding and as a condition to such extension, the Company
and Holder agree that, anything herein to the contrary notwithstanding, this
Warrant shall not be exercisable in whole or in part by the Holder or otherwise,
at any time after 5:30 p.m. on May 24, 2011, unless and until (and subject to
the condition that) the stockholders of the Company have also approved, by
majority of the votes cast, the extension of the Expiration Date of this Warrant
from May 24, 2011 until May 24, 2015 (the “Stockholder Approval”), whereupon the
forgoing limitation on exercise of this Warrant at any time subsequent to 5:30
p.m. on May 24, 2011 shall immediately terminate. The Company agrees to present
the issue of extension of the Expiration Date of the this Warrant to the
stockholders for a vote at the annual meeting of stockholders scheduled to be
held in May 2011. In the event that the Stockholder Approval is not obtained for
any reason prior to 5:30 p.m. September 1, 2011, this Warrant will then
immediately expire, notwithstanding the extension of the Expiration Date
provided for herein.

 

This Warrant has been executed as of the date first written above.

 

 

OSIRIS THERAPEUTICS, INC.

 

 

 

 

By:

/s/ C. RANDAL MILLS

 

 

 

 

 

C. Randal Mills, President & CEO

 

 

Osiris Therapeutics, Inc.

 

Address:

7015 Albert Einstein Drive

 

 

Columbia, MD 21046

 

Fax Number:

(443) 545-1701

 

ACKNOWLEDGED AND AGREED TO:

 

 

 

 

 

By:

 

 

 

 

/s/ PETER FRIEDLI

 

 

 

 

 

 

 

Peter Friedli

 

 

Title:

Holder

 

 

Address:

Neuhofstrasse 8

 

 

 

Schindellegi 8834

 

 

 

Switzerland

 

 

Fax Number:

41 44 283 2901

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 PURCHASE/EXERCISE FORM

 

To: Osiris Therapeutics, Inc.

Dated:                                

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby irrevocably elects to purchase              shares of the Common Stock
covered by such Warrant and herewith makes payment of $                  ,
representing the full purchase price for such shares at the price per share
provided for in such Warrant.

 

The undersigned certifies that (a) the undersigned is not a U.S. person (as
defined under Regulation S (“Regulation S”) promulgated under the Securities Act
of 1933, as amended (the “Securities Act”)) and that this Warrant is not being
exercised on behalf of a U.S. person, or (b) the undersigned has provided the
Company a written opinion of counsel to the effect that the Warrant and the
securities issuable upon exercise thereof have been registered under the
Securities Act or are exempt from registration under the Securities Act. The
undersigned understands that the Warrant may not be exercised within the United
States, and that the securities issuable upon exercise of the Warrant may not be
delivered within the United States upon such exercise, other than in an offering
deemed to meet the definition of an “offshore transaction” pursuant to Rule
902(h) under the Securities Act, unless registered under the Securities Act or
an exemption from such registration is available.

 

 

Signature:

 

 

 

Name (print):

 

 

 

 

 

Title (if applic.):

 

 

 

 

 

Company (if applic.):

 

--------------------------------------------------------------------------------